

115 HR 1439 IH: Keeping Our Campaigns Honest Act of 2017
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1439IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. Ben Ray Luján of New Mexico (for himself, Mr. Yarmuth, Mr. Welch, Mr. Khanna, Mr. Conyers, Mr. Cohen, Mr. Pallone, Mr. Butterfield, Mr. Aguilar, Mr. Sarbanes, Mrs. Davis of California, Mr. Loebsack, Mr. Kilmer, Mr. McNerney, Ms. Eshoo, Mr. Raskin, Ms. Shea-Porter, Ms. Jackson Lee, Mr. Pocan, Ms. Schakowsky, Mr. O'Halleran, Mr. Quigley, Mr. Norcross, Ms. Norton, Mr. Tonko, Ms. McCollum, Mr. Keating, Ms. Kaptur, Mr. Kildee, Ms. Brownley of California, Mr. Evans, Mr. DeFazio, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to revise its sponsorship identification rules so
			 as to require the disclosure of the names of significant donors to persons
			 paying for or furnishing broadcast matter or origination cablecasting
			 matter that is political matter or matter involving the discussion of a
			 controversial issue of public importance.
	
 1.Short titleThis Act may be cited as the Keeping Our Campaigns Honest Act of 2017. 2.Revision to sponsorship identification rulesNot later than 90 days after the date of the enactment of this Act, the Federal Communications Commission shall revise its sponsorship identification rules (sections 73.1212 and 76.1615 of title 47, Code of Federal Regulations) so as to provide that, in the case of broadcast matter or origination cablecasting matter that is political matter or matter involving the discussion of a controversial issue of public importance, the announcement required by such sections shall include the names of significant donors to the person the identity of which is required to be disclosed in such announcement.
		